UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7455



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


PAUL MONROE COVINGTON, JR.,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Samuel G. Wilson, Chief
District Judge, sitting by designation. (CR-98-50, CA-01-110-3-V)


Submitted:   October 17, 2001               Decided:   October 30, 2001


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Aaron Edmund Michel, Charlotte, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Monroe Covington, Jr. seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       United States v. Covington, Nos.

CR-98-50; CA-01-110-3-V (W.D.N.C. filed July 10, 2001; entered July

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   2